 29 0DECISIONSOF NATIONALLABOR RELATIONS BOARDJerome T. Kane d/b/a Kane Bag Supply CompanyandUpperSouthDepartment,InternationalLadies' Garment Workers Union,AFL-CIO. Case5-CA-3818October 23, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn December 10, 1968, the National LaborRelations Board issued its Decision and Order' inthe above-entitled case, modifying in certain respectstheDecision issued by the Trial Examiner on June3,1968; in all other respects adopting his findingsand conclusions; and ordering the Respondent,Jerome T. Kane d/b/a Kane Bag Supply Company,Baltimore,Maryland, to take the action set forth intheTrialExaminer'sRecommended Order, withcertain modifications.Among the conclusions of the Trial Examineradopted by the Board's Decision were his relateddeterminations that the Respondent had violatedSection 8(a)(5) of the Act by its refusal to bargainwithUpperSouthDepartment,InternationalLadies' Garment Workers Union, AFL-CIO, on andafterMay 8, 1967, and that even if a violation ofSection 8(a)(5) were not found, the Respondent'sother unfair labor practices were of such a nature asto warrant issuance of a bargaining order.Inreaching the latter conclusion, the TrialExaminer stated:In view of the numerous and serious unfair laborpracticesoftheRespondentwhichquiteapparently has [sic] resulted in the dissipation oftheUnion'smajority and the destruction of theconditions for a free and fair election in which theUnion's strength could be reliably tested,Iwouldrecommend that the Respondent be directed tobargain with the Union to remedy these unfairlabor practices,even if I had not found that hisconduct also violated Section 8(a)(5) of the Act[footnote citations omitted].On August 5, 1969,the Board'issued a notice toallparties to this proceeding,inwhich it indicatedan intention to reconsider its Decision and Order inthe present case in the light of the opinion of theSupreme Court inN L R B v. GisselPackingCompany,395U.S. 575.The General Counsel andtheRespondent have filed statements of position inresponse to the notice.After due consideration of the record,we reaffirmour agreement with the Trial Examiner's conclusionthat the Respondent'sunfair labor practices were ofsuch an extensive and pervasive character that, evenin the absence of an 8(a)(5) violation,a bargainingorderwould be necessary to repair the effect ofthose unlawful practices.Further,as the GeneralCounsel points out, the unfair labor practices shownby this record warrant a finding that the possibilityof erasing their lingering coercive effects by the useof traditional remedies is slight, and that, onbalance, the purposes of the Act would be bettereffectuated by reliance on the employee sentimentexpressed by the signing of authorization cardsratherthanontheresultsofanelection.Accordingly, we reaffirm the findings,conclusions,and order previously issued in this case.ORDERIt is hereby ordered that the Decision and Orderissued in this case on December 10, 1968, be, and ithereby is, affirmed.1173 NLRB No 180'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-member panel179NLRB No. 51